
	
		IB
		 Union Calendar No. 534
		112th CONGRESS
		2d Session
		H. R. 3893
		[Report No. 112–731, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 2, 2012
			Mr. Mulvaney
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the
			 Committee on Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			December 27, 2012
			Additional sponsors: Mr.
			 Hanna, Mr. Walsh of
			 Illinois, Mr. Chabot,
			 Mr. Graves of Missouri,
			 Mr. West, Mr. Schilling, Mr.
			 Tipton, Mrs. Ellmers, and
			 Mr. Kingston
		
		
			December 27, 2012
			Reported from the
			 Committee on Small
			 Business with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 27, 2012
			The Committee on
			 Oversight and Government Reform discharged; committed to the
			 Committee of the Whole House on the State of the Union and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on February 2, 2012
		
		
			
		
		A BILL
		To amend the Small Business Act with
		  respect to subcontracting and insourcing, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Subcontracting Transparency and
			 Reliability Act of 2012.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of
				contents.
					Title I—Limitations on
				subcontracting
					Sec. 101. Limitations on
				subcontracting.
					Sec. 102. Penalties.
					Sec. 103. Conforming amendments.
					Sec. 104. Guidance.
					Title II—Subcontracting plans
					Sec. 201. Subcontracting plans.
					Sec. 202. Notices of subcontracting
				opportunities.
					Title III—Insourcing
					Sec. 301. Definitions relating to procurement
				protest system.
					Sec. 302. Insourcing.
				
			ILimitations on
			 subcontracting
			101.Limitations on
			 subcontractingThe Small
			 Business Act (15 U.S.C. 631 et seq.) is amended—
				(1)by redesignating section
			 45 as section 47; and
				(2)by inserting after
			 section 44 the following:
					
						45.Limitations on
				subcontracting
							(a)In
				generalIf awarded a contract
				under section 8(a), 8(m), 15(a), 31, or 36, a covered small business
				concern—
								(1)in the case of a contract
				for services, may not expend on subcontractors more than 50 percent of the
				amount paid to the concern under the contract;
								(2)in the case of a contract for supplies
				(other than from a regular dealer in such supplies), may not expend on
				subcontractors more than 50 percent of the amount, less the cost of materials,
				paid to the concern under the contract;
								(3)in the case of a contract described in more
				than 1 of paragraphs (1) through (4)—
									(A)shall determine for which
				category of services or supplies, described in 1 of paragraphs (1) through (4),
				the greatest percentage of the contract amount is awarded;
									(B)shall determine the
				amount awarded under the contract for that category of services or supplies;
				and
									(C)may not expend on
				subcontractors, with respect to the amount determined under subparagraph (B),
				more than—
										(i)50 percent of that amount, if the category
				of services or supplies applicable under subparagraph (A) is described in
				paragraph (1); and
										(ii)50 percent of that amount, if the category
				of services or supplies applicable under subparagraph (A) is described in
				paragraph (2); and
										(4)in the case of a contract for supplies from
				a regular dealer in such supplies, shall supply the product of a domestic small
				business manufacturer or processor, unless a waiver of such requirement is
				granted—
									(A)by the Administrator,
				after reviewing a determination by the applicable contracting officer that no
				small business manufacturer or processor can reasonably be expected to offer a
				product meeting the specifications (including period for performance) required
				by the contract; or
									(B)by the Administrator for
				a product (or class of products), after determining that no small business
				manufacturer or processor is available to participate in the Federal
				procurement market.
									(b)Similarly situated
				entitiesContract amounts expended by a covered small business
				concern on a subcontractor that is a similarly situated entity shall not be
				considered subcontracted for purposes of determining whether the covered small
				business concern has violated a requirement established under subsection (a) or
				(d).
							(c)Modifications of
				percentages
								(1)In
				generalThe Administrator may
				change, by rule (after providing notice and an opportunity for public comment),
				a percentage specified in paragraphs (1) through (4) of subsection (a) if the
				Administrator determines that such change is necessary to reflect conventional
				industry practices among business concerns that are below the numerical size
				standard for businesses in that industry category.
								(2)UniformityA
				change to a percentage under paragraph (1) shall apply to all covered small
				business concerns.
								(d)Other
				contracts
								(1)In
				generalWith respect to a category of contracts to which a
				requirement under subsection (a) does not apply, the Administrator is
				authorized to establish, by rule (after providing notice and an opportunity for
				public comment), a requirement that a covered small business concern may not
				expend on subcontractors more than a specified percentage of the amount paid to
				the concern under a contract in that category.
								(2)UniformityA
				requirement established under paragraph (1) shall apply to all covered small
				business concerns.
								(3)Construction
				projectsThe Administrator
				shall establish, through public rulemaking, requirements similar to those
				specified in paragraph (1) to be applicable to contracts for general and
				specialty construction and to contracts for any other industry category not
				otherwise subject to the requirements of such paragraph. The percentage
				applicable to any such requirement shall be determined in accordance with
				paragraph (2).
								(e)DefinitionsIn
				this section, the following definitions apply:
								(1)Covered small business
				concernThe term covered small business concern
				means a business concern that—
									(A)with respect to a
				contract awarded under section 8(a), is a small business concern eligible to
				receive contracts under that section;
									(B)with respect to a contract awarded under
				section 8(m)—
										(i)is a small business
				concern owned and controlled by women (as defined in that section); or
										(ii)is a small business
				concern owned and controlled by women (as defined in that section) that is not
				less than 51 percent owned by 1 or more women who are economically
				disadvantaged (and such ownership is determined without regard to any community
				property law);
										(C)with respect to a
				contract awarded under section 15(a), is a small business concern;
									(D)with respect to a
				contract awarded under section 31, is a qualified HUBZone small business
				concern; or
									(E)with respect to a
				contract awarded under section 36, is a small business concern owned and
				controlled by service-disabled veterans.
									(2)Similarly situated
				entityThe term
				similarly situated entity means a subcontractor that—
									(A)if a subcontractor for a small business
				concern, is a small business concern;
									(B)if a subcontractor for a small business
				concern eligible to receive contracts under section 8(a), is such a
				concern;
									(C)if a subcontractor for a small business
				concern owned and controlled by women (as defined in section 8(m)), is such a
				concern;
									(D)if a subcontractor for a small business
				concern owned and controlled by women (as defined in section 8(m)) that is not
				less than 51 percent owned by 1 or more women who are economically
				disadvantaged (and such ownership is determined without regard to any community
				property law), is such a concern;
									(E)if a subcontractor for a qualified HUBZone
				small business concern, is such a concern; or
									(F)if a subcontractor for a small business
				concern owned and controlled by service-disabled veterans, is such a
				concern.
									.
				102.PenaltiesSection 16 of the Small Business Act (15
			 U.S.C. 645) is amended by adding at the end the following:
				
					(g)Subcontracting
				limitations
						(1)In
				generalWhoever violates a requirement established under section
				45 shall be subject to the penalties prescribed in subsection (d), except that,
				for an entity that exceeded a limitation on subcontracting under such section,
				the fine described in subsection (d)(2)(A) shall be treated as the greater
				of—
							(A)$500,000; or
							(B)the dollar amount
				expended, in excess of permitted levels, by the entity on
				subcontractors.
							(2)MonitoringNot
				later than 1 year after the date of enactment of this subsection, the
				Administrator shall take such actions as are necessary to ensure that an
				existing Federal subcontracting reporting system is modified to notify the
				Administrator, the appropriate Director of the Office of Small and
				Disadvantaged Business Utilization, and the appropriate contracting officer if
				a requirement established under section 45 is
				violated.
						.
			103.Conforming
			 amendments
				(a)HUBZonesSection 3(p)(5) of the Small Business Act
			 (15 U.S.C. 632(p)(5)) is amended—
					(1)in subparagraph (A)(i) by
			 striking subclause (III) and inserting the following:
						
							(III)with respect to any subcontract entered
				into by the small business concern pursuant to a contract awarded to the small
				business concern under section 31, the small business concern will ensure that
				the requirements of section 45 are satisfied;
				and
							;
					(2)by striking subparagraphs
			 (B) and (C); and
					(3)by redesignating
			 subparagraph (D) as subparagraph (B).
					(b)Entities eligible for
			 contracts under section
			 8(a)Section 8(a) of such Act
			 (15 U.S.C. 637(a)) is amended by striking paragraph (14) and inserting the
			 following:
					
						(14)Limitations on
				subcontractingA concern may
				not be awarded a contract under this subsection as a small business concern
				unless the concern agrees to satisfy the requirements of section
				45.
						.
				(c)Small business
			 concernsSection 15 of such Act (15 U.S.C. 644) is amended by
			 striking subsection (o) and inserting the following:
					
						(o)Limitations on
				subcontractingA concern may
				not be awarded a contract under subsection (a) as a small business concern
				unless the concern agrees to satisfy the requirements of section
				45.
						.
				104.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall issue guidance with respect to compliance with the changes made to the
			 Small Business Act by the amendments in this Act, with opportunities for notice
			 and comment.
			IISubcontracting
			 plans
			201.Subcontracting
			 plans
				(a)Subcontracting
			 reporting requirements
					(1)In
			 generalSection 8(d)(6) of the Small Business Act (15 U.S.C.
			 637(d)(6)) is amended—
						(A)by striking (6)
			 Each subcontracting plan and inserting the following:
							
								(6)Subcontracting plan
				requirementsEach
				subcontracting
				plan
								;
						(B)by amending subparagraph
			 (E) to read as follows:
							
								(E)assurances that the offeror or bidder
				will—
									(i)submit—
										(I)not later than 180 days
				after the date on which performance under the applicable contract begins, and
				every 180 days thereafter until contract performance ends, a report that
				describes all subcontracting activities under the contract during the preceding
				180-day period;
										(II)not later than 1 year after the date on
				which performance under the applicable contract begins, and annually thereafter
				until contract performance ends, a report that describes all subcontracting
				activities under the contract that have occurred before the date on which the
				report is submitted (except that, with respect to the Department of Defense and
				the National Aeronautics and Space Administration, a report under this
				subclause shall be submitted not later than 180 days after the date on which
				contract performance begins and every 180 days thereafter until contract
				performance ends); and
										(III)not later than 30 days after the date on
				which performance under the applicable contract ends, a report that describes
				all subcontracting activities under the contract; and
										(ii)cooperate with any study or survey required
				by the applicable Federal agency or the Administration to determine the extent
				of compliance by the offeror or bidder with the subcontracting
				plan;
									;
				and
						(C)by moving the margins for
			 subparagraphs (A), (B), (C), (D), and (F) 2 ems to the right (so that the align
			 with subparagraph (E), as amended by subparagraph (B) of this
			 paragraph).
						(2)Reporting system
			 modification
						(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator of the Small Business Administration shall take such
			 actions as are necessary to ensure that the Federal subcontracting reporting
			 system to which covered reports are submitted is modified to notify the
			 Administrator, the appropriate contracting officer, and the appropriate
			 Director of Small and Disadvantaged Business Utilization if an entity fails to
			 submit a required covered report. If the Administrator does not modify the
			 subcontracting reporting system on or before the date that is 1 year after the
			 date of enactment of this Act, the Administrator may not carry out or establish
			 any pilot program until the date the Administrator modifies the reporting
			 system.
						(B)Covered report
			 definedIn this paragraph,
			 the term covered report means a report submitted in accordance
			 with assurances provided under section 8(d)(6)(E) of the Small Business Act (15
			 U.S.C. 637(d)(6)(E)).
						(b)Failure To submit
			 subcontracting reports as breach of contractSection 8(d)(8) of
			 such Act (15 U.S.C. 637(d)(8)) is amended—
					(1)by striking (8)
			 The failure and inserting the following:
						
							(8)Material
				breachThe
				failure
							;
					(2)in subparagraph (A) by
			 striking subsection, or and inserting
			 subsection,;
					(3)in subparagraph (B) by
			 striking subcontract, and inserting subcontract,
			 or;
					(4)by inserting after
			 subparagraph (B) the following:
						
							(C)assurances provided under paragraph
				(6)(E),
							;
				and
					(5)by moving the margins of
			 subparagraphs (A), (B), and the matter following subparagraph (B) 2 ems to the
			 right.
					(c)Authority of Small
			 Business AdministrationSection 8(d)(10) of such Act (15 U.S.C.
			 637(d)(10)) is amended—
					(1)by striking (10)
			 In the case of and inserting the following:
						
							(10)Authority of
				AdministrationIn the case
				of
							;
					(2)in subparagraph (B) by
			 striking , which shall be advisory in nature,;
					(3)in subparagraph (C) by
			 striking , either on a contract-by-contract basis, or in the case
			 contractors and inserting as a supplement to evaluations
			 performed by the contracting agency, either on a contract-by-contract basis or,
			 in the case of contractors; and
					(4)by moving the margins of
			 subparagraphs (A) through (C) 2 ems to the right.
					(d)AppealsSection 8(d) of such Act (15 U.S.C. 637(d))
			 is amended by adding at the end the following:
					
						(13)Appeals
							(A)In
				generalIf a procurement center representative or commercial
				market representative determines that a subcontracting plan required under
				paragraph (4) or (5) fails to provide the maximum practicable opportunity for
				covered small business concerns to participate in the performance of the
				contract to which the plan applies, such representative may delay acceptance of
				the plan in accordance with subparagraph (B).
							(B)ProcessA procurement center representative or
				commercial market representative who makes the determination under subparagraph
				(A) with respect to a subcontracting plan may delay acceptance of the plan for
				a 30-day period by providing written notice of such determination to
				appropriate personnel of the contracting agency. Such notice shall include
				recommendations for altering the plan to provide the maximum practicable
				opportunity described in that subparagraph.
							(C)DisagreementsIf a procurement center representative or
				commercial market representative delays the acceptance of a subcontracting plan
				under subparagraph (B) for a 30-day period and, during such period, does not
				reach agreement with appropriate personnel of the contracting agency to alter
				the plan to provide the maximum practicable opportunity described in
				subparagraph (A), the disagreement shall be submitted to the head of the
				contracting agency by the Administrator for a final determination.
							(D)Covered small business
				concerns definedIn this
				paragraph, the term covered small business concerns means small
				business concerns, qualified HUBZone small business concerns, small business
				concerns owned and controlled by veterans, small business concerns owned and
				controlled by service-disabled veterans, small business concerns owned and
				controlled by socially and economically disadvantaged individuals, and small
				business concerns owned and controlled by
				women.
							.
				202.Notices of
			 subcontracting opportunitiesSection 8(k)(1) of the Small Business Act
			 (15 U.S.C. 637(k)(1)) is amended by striking in the Commerce Business
			 Daily and inserting on the appropriate Federal Web site (as
			 determined by the Administrator).
			203.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall issue guidance with respect to the changes made to the Small Business
			 Act, with opportunity for notice and comment.
			IIIInsourcing
			301.Definitions relating
			 to procurement protest system
				(a)ProtestSection 3551(1) of title 31, United States
			 Code, is amended by adding at the end the following:
					
						(F)Conversion of a function that is being
				performed by a small business concern to performance by a Federal
				employee.
						.
				(b)Interested
			 partySection 3551(2) of such title is amended—
					(1)in subparagraph (A) by
			 striking and at the end;
					(2)in subparagraph (B) by
			 striking the period at the end and inserting ; and; and
					(3)by adding at the end the
			 following:
						
							(C)with respect to a conversion described in
				paragraph (1)(F), means a small business concern (as that term is defined in
				section 3(a) of the Small Business Act) whose economic interest would be
				affected by the
				conversion.
							.
					302.InsourcingThe Small Business Act (15 U.S.C. 631 et
			 seq.), as amended by this Act, is further amended by inserting after section 45
			 the following:
				
					46.InsourcingA Federal agency may only convert a function
				that is being performed by a small business concern to performance by a Federal
				employee if—
						(1)the agency has made publicly available,
				after providing notice and an opportunity for public comment, the procedures of
				the agency with respect to decisions to convert a function being performed by a
				small business concern to performance by a Federal employee; and
						(2)the procedures described in paragraph (1)
				include that all decisions described in such paragraph are reviewed by any
				appropriate—
							(A)Office of Small and
				Disadvantaged Business Utilization; and
							(B)procurement center
				representative.
							.
			
	
		December 27, 2012
		Reported from the
		  Committee on Small
		  Business with an amendment
		December 27, 2012
		The Committee on
		  Oversight and Government Reform discharged; committed to the
		  Committee of the Whole House on the State of the Union and ordered to be
		  printed
	
